DETAILED ACTION
Status of Claims:
Claims 1-15 are pending.
Claims 1, 3, and 11 are amended.
Claims 14 and 15 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered but they are not persuasive. The applicant argues that it would not have been obvious to find an optimum or workable range of water pressure in view of Kratzer because the purpose of the spray of Kratzer is different than that of the instant invention. This argument is not persuasive because the prior art is not required to have the same motivation as the instant invention for a limitation to be obvious. Kratzer teaches that the high pressure spray is used to move solids, therefore it would be obvious to one skilled in the art to select a pressure high enough to move the solids and use a pressure of greater than 5 or 8 bar. Further it is known in the art that high pressure water jets used to move solid waste are supplied at pressures greater than 8 bar (10-200 Atm) (see Aharon et al USPN 2010/0196981, para. 0065).
The applicant argues that there is an unexpected result associated with high pressure versus low pressure. This argument is not persuasive because there is no date provided in the instant application clearly comparing a pressure of greater than 5 bar with a pressure of less than 5 bar. Figure 2 shows that at some dilution ratios there is an increase in the percent of solid waste recovered at a high pressure versus a low pressure, however the pressures used are not provided. Therefore there is no way to determine if the high pressure is 5 bar or a significantly higher pressure and if the low pressure is close to or significantly less than 5 bar. Additionally, the prior art specifically teaches that “high pressure” is used (high pressure pray) (see Kratzer para. 0033). Therefore there is no showing of unexpected results or a criticality with respect to the claimed pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kratzer (US 2016/0316712).

Regarding Claim 1:
	Kratzer teaches the process comprising steps of, adding water under high pressure (strong water jets) to solid waste (manure and remaining solids) (see para. 0006); mixing the water and solid waste (spraying the water and grinding to reduce particle size will mix the water and solid waste) (see para. 0012); and, pressing the mixture to separate a wet fraction of the mixture from rejects (separating with a screw press) (see para. 0007, 0012).
	Kratzer does not disclose the pressure at which the water is sprayed. Kratzer further teaches that the water is sprayed at “high pressure” (see para. 0033)
	Kratzer further teaches that the water is sprayed to encourage the waste to move towards the drain and refill the pit quickly (see para. 0006, 0033). Therefore it would have been obvious to one skilled in the art to adjust the water pressure and try a pressure of 5 bar or more in order to optimize the removal of solids (movement of solids towards the drain). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 5:
	Kratzer teaches the process of claim 1.
	Kratzer does not disclose the pressure at which the water is sprayed.
	Kratzer further teaches that the water is sprayed to encourage the waste to move towards the drain and refill the pit quickly (see para. 0006). Therefore it would have been obvious to one skilled in the art to adjust the water pressure and try a pressure of 8 bar or more in order to optimize the removal of solids. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 6:
	Kratzer teaches the process of claim 1.
	Kratzer is silent as to the ratio of water to solids waste. 
	Kratzer further teaches that water is sprayed to move waste towards the drain. It would therefore have been obvious to one skilled in the art to use as much water as needed to remove the solids from the pit and try a range of 25 to 125 tons of water per 100 tons of solid waste. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 9:
	Kratzer teaches the process of claim 1 wherein the steps of adding water and mixing at least partially overlap in time (spraying will result in mixing therefore they overlap in time) (see para. 0006).

Regarding Claim 10:
	Kratzer teaches the process of claim 1 wherein the waste is mixed while adding water (spraying will mix therefore waste is mixed while adding water) (see para. 0006).

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kratzer (US 2016/0316712) in view of Aharon et al (US 2010/0196981).

Regarding Claim 11:
	Kratzer teaches the solid waste treatment system comprising, 5a press (belt press or screw press) (see para. 0007); a mixer or conveyor (conveying drain) (see para. 0006); and, a high pressure water sprayer (strong water jets) in communication with the mixer or conveyor, wherein the mixer or conveyor is upstream of the press (see para. 0006-0007).
	Kratzer does not disclose the pressure at which the high pressure water sprayer is operable.
	Aharon teaches a high pressure water sprayer, used to move solids in waste, operable at a pressure of 5 bar or more (10-200 Atm) (see para. 0065).
	Kratzer and Aharon are analogous inventions in the art of spraying solid waste. Kratzer further teaches that the water is sprayed to encourage the waste to move towards the drain and refill the pit quickly and that the water sprayer is a high pressure water sprayer (see para. 0006, 0033). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified sprayer of Kratzer with a sprayer operable at greater than 5 bar, as disclosed by Aharon, because one skilled in the art would have been motivated to select a known high pressure sprayer operable at a pressure known to be able to move solids in a waste stream. It would have further been obvious to replace the sprayer of Kratzer with the sprayer of Aharon because it is the simple substitution of one known high pressure sprayer with another known high pressure sprayer, obviously resulting in the movement of solids to the drain, with an expectation of success (see MPEP 2143 A). 

Regarding Claim 12:
	Kratzer, as modified, teaches the system of claim 11 wherein the high pressure water sprayer is integrated with the mixer or conveyor (strong water jets are in the pit which is connected with the conveying drain) (see Kratzer para. 0006).

Regarding Claim 14:
	Kratzer, as modified, teaches the system of claim 11, wherein the high pressure water sprayer is operable at a pressure of 8 bar or more (10-200 Atm) (see Aharon para. 0065).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer (US 2016/0316712) and Aharon et al (US 2010/0196981) as applied to claim 11 above, and further in view of Josse et al (US 2016/0346788).

Regarding Claim 13:
	Kratzer teaches the system of claim 11. Kratzer further teaches treating the wet fraction with microbe (see Kratzer para. 0012).
	Kratzer does not teach an anerobic digester configured to receive the wet fraction separated by the press. 
	 Josse teaches an anaerobic digester configured to receive a wet fraction separated by a press (see para. 0008).
	Kratzer and Josse are analogous inventions in the art of treating solid waste. It would have been obvious to one skilled in the art to replace the addition of microbes of Kratzer with the anaerobic digester of Josse because it is the simple substitution of one microbial treatment method with another microbial treatment method, obviously resulting in digestion occurring in the wet fraction, with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 1-4, 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (US 2016/0346788) in view of Parekh et al (USPN 8,563,277).

Regarding Claim 1:
	Josse teaches the process comprising steps of pressing a mixture to separate a wet fraction of the mixture from rejects (applying pressure to solid waste) (see para. 0008).
	Josse does not disclose adding water under high pressure to solid waste and mixing the water and solid waste.
	Parekh teaches the process of adding water under high pressure to solid waste and mixing the water and solid waste (water and pressure are applied) (see col. 56 lines 51-55) Parekh further teaches that the high pressure is 25 to 250 PSIG (1.7 to 17 Bar) (see col. 19 lines 25-30). Given that the prior art range of 1.7 to 17 Bar overlaps the claimed range of greater than 5 bar and absent any more specific information in the prior art a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a pressure of greater than 5 Bar (see MPEP 2144.05).
	Josse and Parekh are analogous inventions in the art of processing solid waste. It would have been obvious to one skilled in the art to add the steps of adding water under high pressure of greater than 5 Bar and mixing the water and solid waste, as disclosed by Parekh, to the solid waste of Josse because it helps to break down fibers in the waste and make it more accessible to further processing (see Parekh col. 56 lines 44-64), which is desirable in Josse because the wet fraction of the waste is subjected to further treatment (anaerobic digestion or composting) (see Josse para. 0008).

Regarding Claim 2:
	Josse, as previously modified, teaches the process of claim 1 comprising treating the wet fraction by anaerobic digestion or composting (see Josse para. 0008).

Regarding Claim 3:
	Josse, as previously modified, teaches the process of claim 1 wherein the step of pressing the mixture comprises pressing at a pressure of 50 bar or more or 200 bar or more (50 to 180 bar) (see Josse par. 0008).

Regarding Claim 4:
	Josse, as previously modified, teaches the process of claim 1 wherein the waste comprises municipal solid waste or a portion of municipal solid waste (MSW) (see para. 0008).

Regarding Claim 7:
	Josse, as previously modified, teaches the process of claim 1 wherein the solid waste is source separated organics (see para. 0003).
	Josse does not teaches that the water is added in a range from 25 to 50 tons per 100 tons of solid waste. Josse further teaches that the wet fraction is higher is SSO than MSW resulting in less pressure required to remove the organics. It would therefore have been obvious to adjust he amount of water added based on the solid waste being processed and try 25 to 50 tons of water per 100 tons of solid waste. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 8:
	Josse, as previously modified, teaches the process of claim 1 wherein the solid waste is mixed municipal solid waste.
	Josse does not teaches that the water is added in a range from 50 to 100 tons per 100 tons of solid waste. Josse further teaches that the wet fraction is higher is SSO than MSW resulting in less pressure required to remove the organics for SSO. It would therefore have been obvious to adjust he amount of water added based on the solid waste being processed and try 50 to 100 tons of water per 100 tons of solid waste in order to reduce the pressure needed to process the waste. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 
Regarding Claim 15:
	Josse, as previously modified, teaches the process of claim 1, wherein the step of pressing the mixture comprises pressing at a pressure of 150 to 220 bar (see para. 0008). Given that the prior art range of 150 to 220 overlaps the claimed range of greater than 200 bar a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a pressure of greater than 200 bar (see MPEP 2144.05). Additionally Josse teaches that the pressure used is dependent on the type of waste being pressed (see Josse para. 0009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/24/2022